CHRISTIAN, Judge.
The offense is theft of hogs; the punishment, confinement in the penitentiary for two years.
Vard Skains testified that on January 8, 1938, he owned seventy-five head of hogs, which ran on the open range; that on or about the 21st day of January, 1938, he missed twenty of his hogs; that, upon instituting a search, he found his hogs in Beaumont in the wholesale meat house of L. Rosenthal. Mr. Rosenthal testified that appellant sold him the hogs in question on the 21st of January, 1938. The State introduced in evidence a check given by Mr. Rosenthal to appellant at the time the purchase was made. The check appears to have been indorsed by appellant and cashed. Vernon Lister, a witness for the State, testified that, in talking to appellant relative to the theft of Mr. Skains’ hogs, appellant said: “Dutch, I told Jimmie Lee the night we loaded Vardie’s hogs that I had rather have my throat *223cut than do this kind of business.” Further, he testified that appellant made the following statement to him: “Vardie Skains, the man I got the hogs from, is dirty, dirty, dirty.” Appellant did not testify and introduced no witnesses.
We deem the evidence sufficient to support the judgment of conviction.
No bills of exception are brought forward.
Appellant filed some objections to the court’s charge, which do not appear to have been authenticated by the trial judge. Hence they are not subject to consideration.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by . the Judges of the Court of Criminal Appeals and approved by the. Court.